Robert P. Hoffman, Chairman Arkansas Transportation Commission Justice Building Little Rock, Arkansas 72201
Dear Chairman Hoffman:
We acknowledge receipt of your request for an official opinion, concerning whether Mr. Weldon Chesser may assume office as a member of the Arkansas Transportation Commission.  Based upon the following reasoning, it is our opinion that Mr. Chesser has been duly appointed and that he may serve in that position unless the Senate should fail to confirm his appointment during the Legislature's next regular session.  A chronology of the events pertinent to your question follows:
   The regular session of the 76th General Assembly convened on January 12, 1987.  Commissioner John Allen's six year term expired on January 14, 1987, the third day of the session.  March 12, 1987, was the 60th day of the 76th General Assembly.  On April 3, 1987, the 16th day of the extended session, the Legislature went into recess.  On April 7, 1987, the Governor appointed Weldon Chesser to fill the expired term of Commissioner Allen.  The Legislature did not reconvene and adjourned sine die on April 20, 1987.
You are aware, the members of the Arkansas Transportation Senate's Commission are appointed by the Governor, subject to the approval. Ark. Stat. Ann. 73-152 (1979 Repl.).  The Governor was unable to submit Mr. Chesser's appointment to the Senate for confirmation since the Senate was in recess at the time of the appointment. Pursuant to Ark. Stat. Ann. 6-606 (1976 Repl.), Mr. Chesser's appointment be submitted to the Senate for consideration during the first 10 days of the next regular General Assembly.  However, Mr. Chesser may serve on the Transportation Commission until the next regular session, and Mr. Chesser may hold the office until his term expires unless the Senate fails to confirm his appointment during the next regular session of the General Assembly.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.